Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 17, 2019.  Claims 1-19 are pending.

Claim Objections
Claims 4, 6, 14 and 16 are objected to because of the following informalities:
Claim 4 includes the limitation “a fine state” twice.  This should be “the fine state” or “a second fine state”.
Claim 6 includes the limitation “a congested state”.  Claim 6 is dependent on claim 5, which previously included the limitation “a congested state”.  
Claim 14 includes the limitation “a fine state” twice.  This should be “the fine state” or “a second fine state”.
Claim 16 includes the limitation “a congested state”.  Claim 16 is dependent on claim 15, which previously included the limitation “a congested state”. 
Claim 16 includes the limitation “a second driving speed” twice.  This should be “the second driving speed” or “a third driving speed”. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the traffic condition”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a traffic condition of the expressway is introduced later in the claim.
Claim 6 is rejected for incorporation of the errors of the base claim by dependency.
Claim 15 recites the limitation “the traffic condition”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a traffic condition of the expressway” is introduced later in the claim.
Claim 16 is rejected for incorporation of the errors of the base claim by dependency.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” and “vehicle information reception unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As addressing a machine readable storage medium, these are considered Beauregard claims, named after In re Beauregard, 53 F.3d 1538 (Fed.Cir. 1995).  
As to claim 10, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Manual of Patent Examining Procedure Section 2106. 

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Subject Matter of Eligibility of Computer Readable Media, 1351 Official Gazette of the Patent Office 212 (Feb. 23, 2010).
See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.Cir. 2011) and Digital Vending Services Intl. v. University of Phoenix Inc., 672 F.3d 1270 (Fed.Cir. 2012).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-19 are directed to the abstract idea of updating server data, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-9 are directed to a method, claim 9 to a computer readable recording medium, and claims 10-19 to an active vehicle control notification system.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
An active vehicle control notification method comprising: 
receiving external data from a server by a vehicle; 
determining when the external data received from the server and a control driving condition of the vehicle are matched, by the vehicle; 
when the external data and the control driving condition are not matched, correcting the external data based on the control driving condition inside the vehicle; and 
uploading the corrected external data to the server.
The basic elements of claim 1 are obtaining data, determining data, determining data, correcting data and uploading data, as claimed.  These steps describe the concept of updating server data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of updating server data, as claimed, is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor”.    
In the Specification, the “processor” is merely defined as various hardware processing means [0050].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be an idea “of itself”.  See Int. Ventures v Erie Indemnity I, ‘002 patent, Int. Ventures v. Symantec, and Interval Licensing. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-9 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-9 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 10 is comparable to claim 1 with the same elements recited as a computer readable recording medium claim.
Claim 10 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Claim 11 is comparable to claim 1 with the same elements recited as a system claim.  
Dependent claims 12-19 are similar to claims 2-9 and are rejected for the same reasoning as the rejection of claims 2-9.   

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for obtaining data, determining data, determining data, correcting data and uploading data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim fails to change the operation of the vehicle or perform any tangible action on the vehicle.    
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-19 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “communication unit” and a “vehicle information reception unit” in claim 11 are understood to be generic computer equipment, as defined in the Specification.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-11 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osumi et al., U.S. Patent Application Publication 2020/0103555 A1.
As to claim 1, Osumi et al. discloses an active vehicle control notification method comprising: 
receiving external data from a server by a vehicle (00030, 0070); 
determining when the external data received from the server and a control driving condition of the vehicle are matched, by the vehicle (0034); 
when the external data and the control driving condition are not matched, correcting the external data based on the control driving condition inside the vehicle (0034); and 
uploading the corrected external data to the server (0031, 0051).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to rearrange the method, as disclosed by Osumi et al., to perform the determining at the server.
See MPEP 2144.04.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
As to claim 8, Osumi et al. discloses the active vehicle control notification method of claim 1, and further discloses further including transmitting and receiving the corrected external data to or from another vehicle through wireless communication, by the vehicle (0070).
As to claim 9, Osumi et al. discloses the active vehicle control notification method of claim 8, and further discloses further including outputting a message corresponding to the corrected external data by the vehicle (0070).
Claim 10 is rejected for the same reasoning as the rejection of claim 1.
As to claim 11, Osumi et al. discloses an active vehicle control notification system comprising: 
a communication unit configured to receive external data from a server; 
a vehicle information reception unit configured to receive a control driving condition of a vehicle; and 
a controller configured to determine when the external data and the control driving condition of the vehicle are matched and configured to correct the external data based on the control driving condition within the vehicle when the external data and the control driving condition are not matched, wherein the communication unit uploads the corrected external data to the server.
As to claim 18, Osumi et al. discloses the active vehicle control notification system of claim 11, and further discloses wherein the communication unit transmits and receives the corrected external data to or from another vehicle through wireless communication (0070).
As to claim 19, Osumi et al. discloses the active vehicle control notification system of claim 18, and further discloses wherein the output unit outputs a message corresponding to the corrected external data (0070).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi et al., U.S. Patent Application Publication 2020/0103555 A1 as applied to claim 1 above, and further in view of Khoo et al., U.S. Patent Application Publication 2021/0090141 A1.
As to claim 2, Osumi et al. discloses the active vehicle control notification method of claim 1, and further discloses wherein the external data includes weather data, and traffic information data (0030, 0124).
Osumi et al. does not disclose electric vehicle charging station data, as claimed.  Khoo et al. discloses electric vehicle charging station data (0065).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Osumi et al., with the inclusion of electric vehicle charging station data, as claimed, as disclosed by Khoo et al., to provide charging information for charging the vehicle.
As to claim 12, Osumi et al. discloses the active vehicle control notification system of claim 11, and further discloses wherein the external data includes weather data, and traffic information data
Osumi et al. does not disclose electric vehicle charging station data, as claimed.  Khoo et al. discloses electric vehicle charging station data (0065).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 11, as disclosed by Osumi et al., with the inclusion of electric vehicle charging station data, as claimed, as disclosed by Khoo et al., to provide charging information for charging the vehicle.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi et al., U.S. Patent Application Publication 2020/0103555 A1, as modified by Khoo et al., U.S. Patent Application Publication 2021/0090141 A1, as applied to claim 2 above, and further in view of Doyle III, U.S. Patent 7,999,702 B2 (2011).
As to claim 3, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification method of claim 2.  
Doyle III discloses wherein the determining of when the external data received from the server and the control driving condition of the vehicle are matched, by the vehicle includes: as the vehicle receives the weather data including a precipitation state as the external data, determining when a vehicle driving time is equal to or greater than a first driving time (Column 8, Lines 17-26); 
determining when a wiper of the vehicle is operated for a first operation time or greater (Column 8, Lines 17-26); 
determining when the wiper is operated normally for a first period (Column 5, Lines 17-28); and 
when the wiper is operated normally for the first period, concluding that current weather is not in the precipitation state (Column 5, Lines 17-28).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Osumi et al., as modified by Khoo et al., with the determination of wiper operation, as claimed, as disclosed by Doyle III, to filter out wiper usage from washing the windshield or brief rain that may not be indicative of a rainstorm in a wider area.
As to claim 4, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification method of claim 2.  
Doyle III discloses wherein the determining of when the external data received from the server and the control driving condition of the vehicle are matched, by the vehicle includes: 
as the vehicle receives the weather data including a fine state as the external data, determining when a wiper of the vehicle is operated for a second operation time or greater (Column 8, Lines 17-26); 
determining when the wiper is operated normally for a second period (Column 8, Lines 17-26); and 
when the wiper is operated normally for the second period, concluding that current weather is not in a fine state (Column 5, Lines 17-28).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Osumi et al., as modified by Khoo et al., with the operation time, as claimed, as disclosed by Doyle III, to filter out minor wiper usage from washing the windshield or brief rain, yet still determining that there is no rainstorm in a wider area.
As to claim 13, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification system of claim 12.  
Doyle III discloses wherein, upon receiving the weather data including a precipitation state as the external data, the controller determines when a vehicle driving time is equal to or greater than a first driving time, determines when a wiper of the vehicle is operated for a first operation time or greater, determines when the wiper is operated normally for a first period, and concludes that current weather is not in the precipitation state when the wiper is operated normally for the first period (Column 5, Lines 17-28, Column 8, Lines 17-26).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Osumi et al., as modified by Khoo et al., with the determination of wiper operation, as claimed, as disclosed by Doyle III, to filter out wiper usage from washing the windshield or brief rain that may not be indicative of a rainstorm in a wider area.
As to claim 14, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification system of claim 12.  
Doyle III discloses wherein upon receiving the weather data including a fine state as the external data, the controller determines when a wiper of the vehicle is operated for a second operation time or greater, determines when the wiper is operated normally for a second period, and concludes that current weather is not in a fine state when the wiper is operated normally for the second period (Column 5, Lines 17-28, Column 8, Lines 17-26).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Osumi et al., as modified by Khoo et al., with the operation time, as claimed, as disclosed by Doyle III, to filter out minor wiper usage from washing the windshield or brief rain, yet still determining that there is no rainstorm in a wider area.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi et al., U.S. Patent Application Publication 2020/0103555 A1, as modified by Khoo et al., U.S. Patent Application Publication 2021/0090141 A1, as applied to claim 2 above, and further in view of Inoguchi et al., U.S. Patent 8,744,735 B2 (2014).
As to claim 5, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification method of claim 2.
Inoguchi et al. discloses wherein the determining of when the external data received from the server and the control driving condition of the vehicle are matched, by the vehicle includes: 
when the vehicle receives the traffic information data as the external data and the traffic condition is in a smooth state, determining when the vehicle drives on an expressway (Column 7, Lines 3-17, Column 5, Lines 56-65); 
when the vehicle drives on the expressway, determining when the vehicle drives at a first driving speed or less for a first driving time or greater (Figure 1, Figure 5, Column 6, Line 65 – Column 7, Line 30); and 
when the vehicle is operated at the first driving speed or less for the first driving time or greater, concludes that a traffic condition of the expressway is in a congested state (Figure 1, Figure 5, Column 6, Line 65 – Column 7, Line 30).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Osumi et al., as modified by Khoo et al., with the congested state conclusion, as claimed, as disclosed by Inoguchi et al., to identify traffic congestion by travel speeds, indicating other vehicles should avoid the traffic if possible.
As to claim 6, Osumi et al., as modified by Khoo et al. and Inoguchi et al., discloses the active vehicle control notification method of claim 5.  Inoguchi et al. further discloses further including: 
when the vehicle does not drive on the expressway, concluding that the vehicle drives on a general road (Column 7, Lines 3-17, Column 5, Lines 56-65); 
determining when the vehicle drives at a second driving speed or less for the first driving time or greater (Figure 1, Figure 5, Column 6, Line 65 – Column 7, Line 30); and 
when the vehicle drives at the second driving speed or less for the first driving time or greater, concluding that a traffic condition of the general road is in a congested state (Figure 1, Figure 5, Column 6, Line 65 – Column 7, Line 30).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 5, as disclosed by Osumi et al., as modified by Khoo et al. and Inoguchi et al., with the congested state conclusion, as claimed, as disclosed by Inoguchi et al., to identify traffic congestion by travel speeds, indicating other vehicles should avoid the traffic if possible.
As to claim 15, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification system of claim 12.
Inoguchi et al. discloses wherein the controller receives the traffic information data as the external data, determines when the vehicle drives on an expressway when the traffic condition is in a smooth state, determines when the vehicle drives at a first driving speed or less for a first driving time or greater when the vehicle drives on the expressway, and concludes that a traffic condition of the expressway is in a congested state when the vehicle is operated at the first driving speed or less for the first driving time or greater (Figure 1, Figure 5, Column 5, Lines 56-65, Column 6, Line 65 – Column 7, Line 30).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Osumi et al., as modified by Khoo et al., with the congested state conclusion, as claimed, as disclosed by Inoguchi et al., to identify traffic congestion by travel speeds, indicating other vehicles should avoid the traffic if possible.
As to claim 16, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification system of claim 12.
Inoguchi et al. discloses wherein the controller determines that the vehicle drives on a general road when the vehicle does not drive on the expressway, determines when the vehicle drives at a second driving speed or less for the first driving time or greater, and concludes that a traffic condition of the general road is in a congested state when the vehicle drives at a second driving speed or less for the first driving time or greater (Figure 1, Figure 5, Column 5, Lines 56-65, Column 6, Line 65 – Column 7, Line 30).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Osumi et al., as modified by Khoo et al., with the congested state conclusion, as claimed, as disclosed by Inoguchi et al., to identify traffic congestion by travel speeds, indicating other vehicles should avoid the traffic if possible.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi et al., U.S. Patent Application Publication 2020/0103555 A1, as modified by Khoo et al., U.S. Patent Application Publication 2021/0090141 A1, as applied to claim 2 above, and further in view of Zheng et al., U.S. Patent Application Publication 2018/0105051 A1.
As to claim 7, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification method of claim 2.  
Zheng et al. discloses wherein the determining of when the external data received from the server and the control driving condition of the vehicle are matched, by the vehicle includes: 
when the vehicle receives data indicating that an extra charger is present in an electric vehicle charging station as the external data, determining when the extra charger is present in the electric vehicle charging station (0052-0053); 
determining when all the extra chargers are used (0052-0053); and 
when all the extra chargers are used, concluding that the extra charger is not present (0052-0053).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Osumi et al., as modified by Khoo et al., with the determination that all extra chargers are used, as claimed, as disclosed by Zheng et al., to identify the lack of chargers available at a charging station, indicating a possible wait or the possibility of going to another charging station.
As to claim 17, Osumi et al., as modified by Khoo et al., discloses the active vehicle control notification system of claim 12.  
Zheng et al. discloses wherein, when the vehicle receives data indicating that an extra charger is present in an electric vehicle charging station as the external data, the controller determines when the extra charger is present in the electric vehicle charging station, determines when all the extra chargers are used, and concludes that the extra charger is not present when all the extra chargers are used (0052, 0053).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 12, as disclosed by Osumi et al., as modified by Khoo et al., with the determination that all extra chargers are used, as claimed, as disclosed by Zheng et al., to identify the lack of chargers available at a charging station, indicating a possible wait or the possibility of going to another charging station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663